Citation Nr: 1307861	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  06-37 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status post anterior cruciate ligament repair of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for acromioclavicular strain of the right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to June 2005, and had additional service with the Minnesota Army National Guard until August 2011.  He is the recipient of the Global War on Terrorism Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2010 and in April 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, additional development is necessary prior to further disposition of the claims.

In April 2012, the Board remanded the claims in part for the purpose of associating with the claims file private treatment records relevant to the Veteran's service-connected left knee and right shoulder disabilities, including, in particular, March 2009 MRI reports referenced by a November 2010 VA examiner.  In a May 2012 letter, VA requested that the Veteran either provide the requested records to VA, or authorize VA to obtain those records on his behalf.  The Veteran did not respond to this letter, and as a result, the private treatment records were not associated with the claims file.

A review of VA medical records added to the claims file since the April 2012 remand shows that on March 24, 2009, the March 2009 MRI reports were taken to imaging for "uploading into the system."  The Board observes that there appears to be other non-VA records that have been associated with his VA medical records that are not currently part of the Veteran's claims file, paper or electronic.  Notably, VA medical records dated in April 2009 show that the Veteran was authorized by VA to obtain private treatment on a fee basis, up to and including surgery, for his service-connected left knee and right shoulder disabilities.  A VA record dated April 24, 2009 reflected "attached are scanned non-VA records dated March 18, 2009 from CDI."  A May 28, 2009 VA record indicated that the "Veteran needs medical clearance for left knee arthroscopy, which will be performed at Abbott NW through fee basis approval."  On June 8, 2009, non-VA records dated May 19, 2009, from Orthopedic Medicine & Surgery, LTD, were "scanned."  Thus, it appears to the Board that despite the Veteran's failure to respond to the May 2012 request for his authorization for the release of private treatment records, VA has possession of at least some of those records requested in the April 2012 remand, and that the Board is therefore obligated to attempt to obtain them and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

To the extent that any additional treatment records from Orthopedic Medicine & Surgery, LTD; CDI, Abbott NW, or any other fee-based provider have not been "scanned" into the system, or otherwise provided to VA by the Veteran, the Board concludes that such records should be obtained.  The Board acknowledges in this regard that the Veteran did not respond to the May 2012 request for his authorization to obtain these records on his behalf.  However, as this treatment was provided on a fee basis for VA, the Board considers it conceivable that the Veteran could have misunderstood that he was required to provide authorization for the release of these records.  As such, the Board concludes that he should be given an additional opportunity to provide any necessary authorization for the release of those records.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary authorization from the Veteran, obtain and associate with the claims file private medical records from Orthopedic Medicine & Surgery, LTD; "CDI;" and Abbott NW pertaining to fee basis treatment for left knee and right shoulder disabilities dated from 2009 to the present.

If the Veteran's authorization to obtain records associated with fee basis treatment is necessary, explain to him that his authorization is required even though the treatment was requested and arranged by VA.  All attempts to secure those records must be documented in the claims file.

2.  Contact the St. Cloud, MN, VA Medical Center and request that all image reports, fee basis consultations, and private treatment pertaining to the Veteran's claims for his right shoulder and left knee should either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system, so the Board can view them.  In particular, copies of the March 2009 MRI reports; non-VA records dated March 18, 2009 from CDI; May 19, 2009 treatment records from Orthopedic Medicine & Surgery, LTD; and any records from Abbott NW as detailed above should be requested.

3.  Then, readjudicate the claims.  If action remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


